DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgement is made of amendment filed on December 07, 2020, in which claims 1 and 4-8 are amended, claims 2 and 3 are canceled, claim 9 is new, and claims 1 and 4-9 are still pending.

Response to Arguments
3.	Applicant's arguments, filed on December 07, 2020, with respect to Claims 1 and 4-8 regarding the claim interpretation 35 U.S.C. 112(f) / pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and they are persuasive.  The Examiner has withdrawn the claim interpretation 35 U.S.C. 112(f) / pre-AIA  35 U.S.C. 112, sixth paragraph.
4.	With regards to arguments for independent claim 1, applicants argue that Bell, III et al. (US 2010/0311028 A1), Kim (US 2014/0272863 A1) and Hunter (US 2017/0196499 A1) fail to disclose the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient, wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claim 1, since in Lang (2017/0258526 A1) teaches (“the system includes libraries of surgical instruments for different surgical procedures. The concept of a virtual library of surgical instruments used in a virtual surgical plan and optionally displayed by an OHMD during the live surgery, e.g. superimposed onto the physical surgical instruments to provide positional, orientation or directional guidance of the physical surgical instrument according to the virtual and/or intended surgical plan, is applicable to any surgical procedure, e.g. cardiovascular procedures, thoracic or pulmonary procedures, neurological procedures, urological procedures, gynecological procedures, hepatic or other inner organ procedures, intestinal procedures and/or musculoskeletal procedures. Virtual and physical surgical instruments and implant components can be registered in a common coordinate system, for example with one or more OHMD's and live data of the patient; the OHMD can project or display a virtual representation of the virtual surgical instrument.” [0824] “FIG. 10A shows a predetermined distal femoral cut and proximal tibial cut, for example as part of a view of a virtual surgical plan, as optionally displayed by OHMD in 2D or 3D, non-stereoscopic or stereoscopic. The OHMD can display a mechanical 130 or anatomic axis/axes of the knee, e.g. a femoral axis or a tibial axis, as well as various other kinematic or biomechanical axes, including a rotation axis of the knee. The virtual surgical plan can include the planning of femoral 131 and/or tibial 132 bone cuts that can be selected to correct any underlying mechanical axis deformity, e.g. varus or valgus deformity. For example, one or more of these bone cuts can be selected to be perpendicular to the 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4, 5, 8 and 9 are rejected under U.S.C. 103(a) as being unpatentable over Bell, III et al. (US 2010/0311028 A1) in view of Kim (US 2014/0272863 A1) and Lang (2017/0258526 A1).
8.	With reference to claim 1, Bell, III teaches A virtual reality system, (“Referring to FIGS. 1-2, a system 12 is used for simulating a bone implant surgery having a display 39 and a controller 38.  … The haptic feedback device 10 is capable of providing an individual virtual access to a three-dimensional ("3D") environment. Such haptic devices may serve as surgical dental educational or training tools providing a user the ability to practice procedures within a virtual environment using a virtual dental implant surgical simulator or system 12.” [0019-0020]) Bell, III also teaches memory configured to receive and store original patient-specific medical data; (“The actual digital imaging data may be stored within the storage module 28. The storage module 28 also may include data relating to nonphysical properties of a specific patient, such as a patient's medical history, known allergies, and illnesses. In another example, storage module 28 may include information pertaining to a patient's treatment plan or procedure. The processor 36 will access the data contained within the storage module 28 and provide the user access to this data using the virtual dental implant surgical simulator 12.” [0034]) Bell, III further teaches a headset configured to present the original patient-specific medical data as a first three-dimensional visual image to a user; (“The haptic feedback device 10 is capable of providing an individual virtual access to a three-at least one hand unit comprising at least one sensor to receive first input from the user applying a virtual medical device to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023]) Bell, III also teaches a processor configured to receive the original patient-specific medical data, and to receive the first input, (“The processor 36 is connected to haptic device 10 by connector 22, receives information from the haptic device 10, and processes the information to be presented on the display 39.” [0029]) 
Bell, III does not explicitly teach generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; wherein the headset is further configured to present the updated patient-specific medical data as a second three-dimensional visual image; wherein the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard; and wherein the headset is further configured to present the metric to the user, wherein the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient, wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone.  These are what Kim teaches. Kim teaches generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; (“User input received in step 408 may be transmitted to one or more connected engines in transmission step 410; for example, the selection of a tool may be transmitted to a rendering engine (to be rendered on screen), a physics engine (tools may generate different physical interactions; some may be more or less flexible, or some may be blunt instruments while others may be cutting instruments with sharp edges), and a metrics engine (as input for determining parameters such as the correctness of an instrument choice and location). One or more rendering engines, in step 412, may generate machine-readable instructions for providing a graphical user interface reflecting the updated selection of one or more tools within a simulated surgical environment. The machine-readable instructions generated by one or more connected rendering engines may be transmitted to a processing system to be displayed on one or more visual output devices.” [0042]) Kim also teaches the headset is further configured to present the updated patient-specific medical data as a second three-dimensional visual image; (“When a simulation is running, one or more rendering engines may generate a graphical user interface displaying in real-time three-dimensional models of the surgical environment reflecting tool movement, tissue movement, and changes in various tissues during surgery. For example, in a segmental resection of an organ, one or more rendering engines can show a portion of an organ being removed, while in a procedure requiring the total removal of soft tissue, one or more rendering engines can show in real-time an updated surgical environment absent the removed soft tissue.” [0051] “embodiments of a graphical user interface may have a head-mounted display toggle 1310 to allow a user to change the view displayed on a connected head-mounted display” [0056]) Kim further teaches the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard; (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be configured to grade the user-provided input of an incision or tool placement location in comparison to a predetermined optimal incision or tool placement location; however, it may be recognized that the input received in step 702 may be transmitted to any number of connected engines as desired. In step 706, one or more rendering engines may generate machine-readable instructions for displaying a graphical user interface showing a surgical environment with the incision or tool placement received in step 702. The one or more rendering engines may transmit the machine-readable instructions generated in step 706 to a processing system in step 708, which may cause one or more connected visual output devices to display a graphical user interface reflecting the user-selected incision or tool placement according the headset is further configured to present the metric to the user. (“Menu 1304c may be configured to allow a user to begin and end data gathering and metrics calculation for users performing a simulated surgical procedure using graphical user interface 1300. It may be recognized that any number of desired menus 1304 may be displayed in panel 1302. In further embodiments, a camera selection 1306 may be displayed to a user to allow the selection of any desired camera from a set of one or more cameras connected to a virtual reality surgical simulator system. Embodiments of a graphical user interface may further have a camera mode toggle 1308. Camera mode toggle 1308 may be configured to allow a user to change whether a camera is free to move or is slaved to another device. Still further, embodiments of a graphical user interface may have a 
The combination of Bell, III and Kim does not explicitly teach the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient, wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone. This is what Lang teaches (“the system includes libraries of surgical instruments for different surgical procedures. The concept of a virtual library of surgical instruments used in a virtual surgical plan and optionally displayed by an OHMD during the live surgery, e.g. superimposed onto the physical surgical instruments to provide positional, orientation or directional guidance of the physical surgical instrument according to the virtual and/or intended surgical plan, is applicable to any surgical procedure, e.g. cardiovascular procedures, thoracic or pulmonary procedures, neurological procedures, urological procedures, gynecological procedures, hepatic or other inner organ procedures, intestinal procedures and/or musculoskeletal procedures. Virtual and physical surgical instruments and implant components can be registered in a common coordinate 
9.	With reference to claim 4, Bell, III teaches the at least one hand unit is to receive second input from the user re-orienting the original patient-specific medical data, (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling.” [0028]) Bell, III also teaches the headset is further configured to present a third three-dimensional visual image as a function of the original patient-specific medical data and the second input. (“The haptic feedback device 10 is capable of providing an individual virtual access to a three-dimensional ("3D") environment.” [0020] “the display may be head mounted such that the virtual image may be presented on a display screen located on a virtual reality helmet, eyeglasses, or other headgear. This allows the user to perform the surgical simulation while in a complete virtual world.” 
10.	With reference to claim 5, Bell, III teaches the at least one hand unit is a first hand unit, (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019]) Bell, III also teaches the virtual reality system further comprising a second hand unit comprising at least one sensor to receive second input from the user applying the virtual medical device to the original patient-specific medical data; (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling.” [0028])
the processor is further configured to receive the second input, and to generate updated the patient-specific medical data as a function of the second input. This is what Kim teaches (“movement information received in step 902 may be transmitted to one or more rendering engines, one or more physics engines, which may be configured to calculate physical interactions of tools and the various soft tissues in a surgical environment, and one or more metrics engines, which may be configured to grade user-input based on the interaction of tools with surrounding tissue, the amount of tissue damage a movement causes, and other metrics as desired. In step 906, the one or more rendering engines may generate a set of machine-readable instructions for displaying a graphical user interface reflecting the new position of one or more moved tools in a surgical environment and any calculated interactions between tools and tissues in the simulated environment. The machine-readable instructions generated in step 906 may be transmitted to a processing system in step 908, which may cause one or more connected visual output devices to display a graphical user interface reflecting an updated surgical environment in accordance with the machine-readable instructions generated in step 906.” [0047]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into Bell, III, in order to allow for teaching and training of a variety of surgical techniques and specific surgical procedures in a safe environment where errors would not lead to life-threatening complications.
11.	With reference to claim 8, Bell, III teaches the processor is configured to generate a haptic output as a function of the original patient-specific medical data and the first input, and wherein the at least one hand unit further comprises a haptic feedback element to present the haptic output tactilely to the user. (“The haptic feedback device 10 interacts with a processor unit 36 which presents a virtual image on the display 39 and allows the user to touch, manipulate, and interact with virtual objects within a virtual environment. The processor unit 36 may be a central processing unit ("CPU") located in a laptop computer 37 or desktop computer, or other device whether hand-held or not, and which may display the virtual environment on a monitor screen or other display. The haptic feedback device 10 may be connected to the processing unit via a connector 22. In one example, the connector 22 may be a USB cable or coaxial cable or other cable that is known in the art. In other examples, the haptic feedback device 10 may communicate wirelessly with the processing unit 36, which permits the user to be free from constraint of wires or associated cables. In one example, the display may be head mounted such that the virtual image may be presented on a display screen located on a virtual reality helmet, eyeglasses, or other headgear. This allows the user to perform the surgical simulation while in a complete virtual world. The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0022-0023])
12.	With reference to claim 9, the combination of Bell, III and Kim does not explicitly teach a three-dimensional printer communicative with the processor, wherein the virtual medical device comprises a brace, and wherein the processor is further configured to print the brace using the three-dimensional printer. This is what Lang teaches (“The Microsoft HoloLens is manufactured by Microsoft. It is a pair of augmented reality smart glasses. Hololens can use the Windows 10 operating system. The front portion of the Hololens includes, among others, sensors, related hardware, several cameras and processors.” [0103] “A number of applications are available for Microsoft Hololens, for example a catalogue of holograms, HoloStudio, a 3D modelling application by Microsoft with 3D print capability, Autodesk Maya 3D creation application' FreeForm, integrating HoloLens with the Autodesk Fusion 360 cloud-based 3D development application, and others.” [0106] “the OHMD can display one or more of a virtual surgical tool, virtual surgical instrument including a virtual surgical guide or virtual cut block, virtual trial implant, virtual implant component, virtual implant or virtual device, … predetermined axis of the virtual surgical tool, virtual surgical instrument including virtual surgical guide or cut block, virtual trial implant, virtual implant component, implant or device, estimated or predetermined non-visualized portions for one or more devices or implants or implant components or surgical instruments or surgical tools, and/or one or more of a predetermined tissue change or alteration.” [0074] “Radiopaque optical markers with information encoded in such manner can, for example, be manufactured using 3D metal printers.” [0451]) Lang teaches one or more suitable virtual device that can include a brace,  and the 3D modelling application with 3D printing capability which can print the brace using the printer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
13.	Claims 6 and 7 are rejected under U.S.C. 103(a) as being unpatentable over Bell, III et al. (US 2010/0311028 A1), Kim (US 2014/0272863 A1) and Lang (2017/0258526 A1), as applied to claim 1 above, and further in view of Banerjee et al. (US 2017/0108930 A1).
14.	With reference to claim 6, Bell, III teaches the at least one hand unit is to receive third input from the user to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023])
Bell, III teaches does not explicitly teach applying a virtual mark, and wherein the processor is further configured to receive the third input, and to generate the standard as a function of the third input. This is what Kim teaches. Kim teaches the processor is further configured to receive the third input, and to generate the standard as a function of the third input. (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be 
The combination of Bell, III, Kim and Lang does not explicitly teach applying a virtual mark. This is what Banerjee teaches (“FIG. 19 shows a simulated radiology scan, particularly DICOM image 200, of a patient displayed on screen 28 and reflected on partially transparent mirror 30. From instrument library 120 the user can perform the select instrument task 121, and thus select a surgical marker 55 (FIG. 14). The system logic can automatically superimpose an image of the surgical marker over the real haptic stylus 27 visible through partially transparent mirror 30. Using the haptic stylus 27, the user can manipulate the co-located virtual marker 55 to mark and measure a planned craniotomy on the simulated radiology scan 200.” [0053]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee into the combination of Bell, III, Kim and Lang, in order to interact with displayed virtual patient anatomy using displayed virtual surgical instruments.
15.	With reference to claim 7, Bell, III teaches the at least one hand unit is configured to receive third input from the user to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within 
Bell, III teaches does not explicitly teach applying a virtual mark, and wherein the processor is further configured to receive the third input, and to generate parameters of a customized virtual medical device a function of the third input. This is what Kim teaches. Kim teaches the processor is further configured to receive the third input, and to generate parameters of a customized virtual medical device a function of the third input. (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be configured to grade the user-provided input of an incision or tool placement location in comparison to a predetermined optimal incision or tool placement location; however, it may be recognized that the input received in step 702 may be transmitted to any number of connected engines as desired. In step 706, one or more rendering engines may generate machine-readable instructions for displaying a graphical user interface showing a surgical environment with the incision or tool placement received in step 702. The one or more rendering engines may transmit the machine-readable instructions generated in step 706 to a processing system in step 708, which may cause one or more connected visual output devices to display a graphical user interface reflecting the user-selected incision or tool placement according to the machine-readable instructions generated in step 706.” [0045] “A parameter panel 1602 may be 
The combination of Bell, III, Kim and Lang does not explicitly teach applying a virtual mark. This is what Banerjee teaches (“FIG. 19 shows a simulated radiology scan, particularly DICOM image 200, of a patient displayed on screen 28 and reflected on partially transparent mirror 30. From instrument library 120 the user can perform the select instrument task 121, and thus select a surgical marker 55 (FIG. 14). The system logic can automatically superimpose an image of the surgical marker over the real haptic stylus 27 visible through partially transparent mirror 30. Using the haptic stylus 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619